DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Kim), U.S. Patent Pub. No. 2019/0350035.
Regarding claims 16 and 24, Kim discloses a method performed by a base station having a transceiver and controller in a wireless communication system, the method comprising: receiving, from an access and mobility management function (AMF) connected with the base station, an 
receiving, from a terminal in a radio resource control (RRC) inactive state (0273, 0277), an RRC resume request message (0388); and transmitting, to the terminal, a response message for the RRC resume request message based on the overload start message (0300).
Regarding claims 17 and 25, Kim discloses wherein the overload start message includes information set to reject an RRC connection establishment of at least one terminal (when the base station receives the overload start command, the base station sends a rejection message to a UE in the event the system is congested/overloaded) (0300).
Regarding claims 18 and 26, Kin discloses wherein the response message includes a value of a timer that limits signaling connection requests of the terminal until the timer expires (0155, 0302).
Regarding claims 19 and 27, Kim discloses wherein the response message includes an RRC reject message (0300) and an RRC release message (the RRC messages are also based on a release procedure) (0300, 0301).
Regarding claims 20 and 28, Kim discloses a method performed by a terminal in a wireless communication system, the method comprising: transmitting, to a base station, a radio resource control (RRC) resume request message, in case that the terminal is in an RRC inactive state (0273, 0277); and receiving, from the base station, a response message restricting of a signaling connection between the terminal and the base station for the RRC resume request message (0330), wherein the response 
Regarding claims 21 and 29, Kim discloses wherein the overload start message includes information set to reject an RRC connection establishment of at least one terminal (0300).
Regarding claims 22 and 30, Kim discloses wherein the response message includes a value of a timer that limits signaling connection requests of the terminal until the timer expires (0155, 0302).
Regarding claims 23 and 31, Kim discloses wherein the response message includes an RRC reject message (0300) and an RRC release message (the RRC messages are also based on a release procedure) (0300, 0301).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., U.S. Patent Pub. No. 2019/0342821, discloses a method and terminal for carrying out access control in a 5G mobile communication system.
Jeon et al., U.S. Patent Pub. No. 2021/0007171, discloses activation of grant-free transmission.
Park et al., U.S. Patent Pub. No. 2020/0221529, discloses a method for interaction between layers in wireless communication system and apparatus therefor.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646